Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aron Griffith on April 7, 2021.
	On line 7 of claim 15, the phrase “determining filtration parameters based on the measurement of the hemorheological” was changed to –determining filtration parameters based on the hemorheological--. At the end of line 13 in claim 15, the word “and” was deleted. On line 14 of claim 15, the phrase “optionally outputting the filtration parameters” was changed to: --optionally outputting the filtration parameters; and subjecting the blood sample to microfiltration using the determined filtration parameters--. 
	Withdrawn claims 12-13 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/097,042 is being allowed since none of the prior art of record teaches or fairly suggests a method, a device and a non-transitory computer storage medium for isolating circulating rare cells or cancer cells from a blood sample from a subject comprising measuring hemorheological parameters of the sample, wherein the hemorheological parameters comprise sample viscosity (µ) and mean stiffness of circulating rare cells (σ) in the sample, determining filtration  hemorheological parameters, wherein the filtration parameters are determined such that Capillary number (Ca) as defined below is between 0.02 and 0.04,
					
Ca= µV
                                                                     σ
wherein V is mean flow velocity in a microfiltration step in mm/s, µ is sample viscosity in mPa- s, and σ is mean stiffness of circulating rare cells in mN/m; and subjecting the sample to microfiltration using the determined filtration parameters. The closest prior art to Kim et al (article from Small, vol. 9, no. 18, 2013, pages 2103-3110) fails to teach of determining filtration parameters with which to filter a blood sample from a subject in order to isolate circulating rare cells by using measured hemorheological parameters comprising sample viscosity and mean stiffness of the circulating rare cells, wherein the filtration parameters are determined such that a Capillary number (Ca) as defined in claims 1, 14, 15 and 16 is between 0.02 and 0.04. The closest prior art to Zhao et al (article from MEMS, Estoril, Portugal, January 18-22, 2015, pages 459-462) fails to teach of determining filtration parameters with which to filter a blood sample from a subject in order to isolate circulating rare cells based upon a certain Capillary number (Ca) value. Rather, Zhao et al only teach of adjusting the variables used to calculate the Ca value to result in a value of between 0.03 and 0.04, which gives an optimal capture efficiency of cells on a filtration membrane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 7, 2021